Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 6, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by South (US PG Publication 2018/0054713).

	Regarding Claim 1, South (US PG Publication 2018/0054713) discloses a method of providing integrated activity detection and monitoring (interactive emergency visualization system 200, Fig. 3) comprising:
	storing by a management server (database 220 of system 200 [0087]; floor plan 700, [0168]), before an event (database 220 of system 200 [0087]), information comprising an association between a wireless beacon (beacon’s location is known and associated with Beacon ID [0087], [0136]; floor plan 700 includes beacons 574 [0168]) identified by a unique wireless beacon identifier (beacon identification information associated with geographic location [0087]) with a camera (location of each sensor [0199], sensor includes CCTV [0079]; floor plan 700 includes sensor markers [0190]);
	detecting an event by a mobile device (user device 130 sends notification of incident [0070], [0130]);
	receiving by the mobile device (user device detects beacon’s signal [0082], [0136]) RF energy from the wireless beacon (beacons utilize Bluetooth or WiFi [0074]; radio frequency (RF) beacons, Bluetooth Low Energy (BLE) beacons (also known as Bluetooth Smart beacons), Wi-Fi beacons, infrared beacons, Near Field Communication (NFC) beacons, and radio frequency identifier (RFID) tags [0082]);
	decoding by the mobile device (a device may detect one or more beacon signals that include a beacon identifier [0135]) the unique wireless beacon identifier (beacon identifier uniquely identifies beacon [0087]) of the beacon from the received RF energy (beacon’s signal [0082]);
	storing by the mobile device the decoded unique wireless beacon identifier of the wireless beacon (devices detect beacon identifier [0135] and send beacon identifier [0136], [0151]; “storing” is inherent within detecting and sending);
	reporting by the mobile device to a the management server the event detected (user device 130 sends notification of incident [0070]) and at least the stored decoded unique wireless beacon identifier (notification will include location of incident [0070], where location services includes beacon-location, Fig. 16; beacon location includes beacon information, e.g., UUID from devices [0136]);
	and determining by the management server (displays the location of the sensor on the display 1300 of system 200 [0199], [0195]) the camera associated with (sensor located near incident [0111]; sensor includes CCTV [0079]) the wireless beacon based on the wireless beacon identifier reported by the mobile device (incident [0111], where the incident is reported by user device 130 [0070], where the beacon-based location of the user is provided to the system 200 by bean ID and proximity information [0136]).

	Regarding Claim 6, South (US PG Publication 2018/0054713) discloses the method of claim 1, wherein the reporting by the mobile device the stored decoded wireless beacon identifier of the wireless beacon comprises:
	reporting by the mobile device to the management server (system 200 receives from user device [0136]) stored identification information for at least one wireless beacon (beacon identifiers [0136]) and respective associated first signal strength information (proximity information such as reference broadcast power information [0135]).

	Regarding Claim 8, South (US PG Publication 2018/0054713) discloses the method of claim 6, wherein the determining by the management server a camera associated with the at least one wireless beacon comprises:
	correlating by the management server the reported beacon identification information with stored beacon location information (Because a beacon's location is known, when a user device detects the beacon's signal, the location of the user device is also known [0082]; database 220 stores beacon ID associated with geographic location [0087]);
	computing by the management server (system more accurately pinpoints user device position [0136]) using each beacon's respective associated first signal strength (using proximity information [016], proximity information such as reference broadcast power information [0135]) information a first reporting mobile device location (user device position [0136]);
	and determining by the management server at least one camera (displays the location of the sensor on the display 1300 of system 200 [0199], [0195]) based on the first reporting mobile device location (data from sensor located near incident [0111]; sensor includes CCTV [0079]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over South (US PG Publication 2018/0054713) in view of Hassan (US PG Publication 2021/0243294).

	Regarding Claim 2, South (US PG Publication 2018/0054713) discloses the method of claim 1 wherein reporting by the mobile device to a the management server the event detected and at least the stored decoded unique wireless beacon identifier further comprises: 
reporting by the mobile device at least the event detected to a the management server (user device 130 sends notification of incident [0070]);
	requesting by the management server that a mobile device report at least the unique wireless beacon identifier for one wireless beacon (send request for current location information to user devices [0135]);
	and reporting by the mobile device to the management server a unique wireless beacon identifier for at least one wireless beacon currently detected by the mobile device (receiving beacon-based location information from device including beacon identifier [0136]);
	wherein the server is the management server (system 200 [0135]-[0136]);
	the location information is beacon information (beacon identifier [0136]), unique wireless beacon identifier for one wireless beacon (beacon identifier [0136]), unique wireless beacon identifier for at least one wireless beacon currently detected by the mobile device (user device scans for beacon and detects beacon identifier [0135]-[0136]).
	South does not explicitly disclose, but Hassan (US PG Publication 2021/0243294) teaches 
by the server (emergency device 406, Fig. 4, [0033]-[0034]) determining that the event report (user device 402 initiated emergency communication, Fig. 4, [0033]-[0034]) did not include location information (digital assistant had not been activated and user device 402 did not have location, Fig. 4);
	by the server (emergency device 406, Fig. 4, [0033]-[0034]) requesting that the mobile device report at least the location information (emergency device 406 makes a request for location [0034]);
	and reporting by the mobile device to the server a location information (digital assistant 404 run entirely on user device 402 determines the location and provides the location to emergency device 406 [0033]-[0034]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to modify the user devices of South to determine the location of an incident in response to an emergency request because a user’s location service might be inactive to protect privacy, and Hassan teaches that a user might not know his/her position with sufficient precision in a case of emergency, and activating a digital assistant to provide the location in response to an emergency request will accurately and reliably provide the location [0008]-[0009].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over South (US PG Publication 2018/0054713) in view of Scaman (US PG Publication 2002/0145666).

	Regarding Claim 3, South (US PG Publication 2018/0054713) discloses the method of claim 1 further comprising:
	directing by the management server (sensor data interface 260 of system 200 [0079]) the usage (sensor data is processed and communicated to processor 210 for analysis [0079]) of an image data stream from the camera determined to be associated with the at least one wireless beacon detected (data from sensor located near incident [0111]; sensor includes CCTV [0079]).
	South does not expressly disclose, but Scaman (US PG Publication 2002/0145666) teaches wherein the usage is storage in long-term storage (the repository will be a permanent storage site [0014]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to modify South to store criminal incident video files in permanent storage site for sensitive and important data because Scaman teaches that a permanent repository for sensitive data would be available to judges and juries and would provide an unimpeachable record of events in question. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over South (US PG Publication 2018/0054713) in view of Saito (US PG Publication 2017/0142323) and Scaman (US PG Publication 2002/0145666).

	Regarding Claim 4, South (US PG Publication 2018/0054713) discloses the method of claim 1 further comprising:
	and directing by the management server (sensor data interface 260 of system 200 [0079]) the usage (sensor data is processed and communicated to processor 210 for analysis [0079]) of an image data stream from the determined camera (data from sensor located near incident [0111]; sensor includes CCTV [0079]);
	wherein the computer is the management server (system 200 [0079]).
South does not expressly disclose, but Saito (US PG Publication 2017/0142323) teaches by the computer (electronic device includes present control command generation section 12 [0031]) determining if the determined camera has a specific preset associated with the detected beacon (there is a preset for every beacon [0028]);
	by the computer (electronic device includes present control command generation section 12 [0031]) directing the camera to use said preset (if the distance between a beacon and the user device is less than a threshold rth, camera is panned to the preset point [0032]).
South does not expressly disclose, but Scaman (US PG Publication 2002/0145666) teaches wherein the usage is storage in long-term storage (the repository will be a permanent storage site [0014]).
It would have been obvious to one of ordinary skill in the art before the application was filed to enable the system 200 of South to control the cameras with preset views because Saito teaches that it is useful for automatically capturing an image of a subject moving within an area who is being tracked with high precision [0010]. 
	It would have been obvious to one of ordinary skill in the art before the application was filed to modify South to store criminal incident video files in permanent storage site for sensitive and important data because Scaman teaches that a permanent repository for sensitive data would be available to judges and juries and would provide an unimpeachable record of events in question. 

Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over South (US PG Publication 2018/0054713) in view of Saito (US PG Publication 2017/0142323) and Linsky (US PG Publication 2017/0372574).

	Regarding Claim 10, South (US PG Publication 2018/0054713)discloses a management server capable of providing integrated activity detection and monitoring (interactive emergency visualization system 200, Fig. 3) comprising:
	a memory storing configuration information (database 220 of system 200 [0087]; floor plan 700, [0168]) comprising one or more unique beacon identifiers (beacon identification information associated with geographic location [0087]; floor plan 700 includes beacons 574 [0168]), each beacon associated respectively with at least one camera (floor plan 700 includes sensor markers [0190]; location of each sensor [0199], sensor includes CCTV [0079]), 
	a first network interface (internal data interface 250, Fig. 2 [0078]) operable to communicate with a mobile device (configured to receive data from user device 130 Fig. 2 [0078]);
	a second network interface (sensor interface 260, Fig. 2 [0079]) operable to communicate with a camera management (control third party sensor such as CCTV [0111]); 
	a processor running software (programmable processor 210, CPU, Fig. 2 [0067]) operable to:
	receive information from the mobile device comprising at least an event notification (interactive emergency visualization system 200 is notified of incident by user device 130 [0129]) and a first beacon identifier (and the notification includes location of the user device [0070]; which includes beacon-location, i.e., beacon information, e.g., UUID from devices [0136]);
	and determine a camera associated with at least one beacon identifier (displays the location of the sensor on the display 1300 of system 200 [0199], [0195]; sensor located near incident [0111];) using the stored configuration information (beacon identification information associated with geographic location [0087]).
South does not expressly disclose, but Saito (US PG Publication 2017/0142323) teaches wherein a camera may be associated with more than one beacon identifier (room camera RC has six associated beacons [0028]).
South does not expressly disclose, but Linsky (US PG Publication 2017/0372574) teaches network interface operable to communicate with image storage server (server controller 122 may be further configured to store the image data received from the surveillance system 110 in the server database 124 [0037]).
It would have been obvious to one of ordinary skill in the art before the application was filed to use multiple beacons within the vicinity of a camera because Saito teaches that it enables tracking a moving target with high precision and automatically capturing videos of him/her.
It would have been obvious to one of ordinary skill in the art before the application was filed to associate the beacons of South with camera feeds because Linksy teaches that it enables pairing surveillance video with detected mobile devices and can be used to identify persons in the vicinity of a crime, improving security.

	Regarding Claim 11, South (US PG Publication 2018/0054713)  discloses the server of claim 10 wherein the processor running software (programmable processor 210, CPU, Fig. 2 [0067]) operable to receive information from the mobile device comprising an event notification (interactive emergency visualization system 200 is notified of an incident from a mobile device 130 [0129]) and a first beacon identifier (receiving beacon information [0136]) comprises the processor running software operable to:
	receive information from the mobile device comprising an event notification (interactive emergency visualization system 200 is notified of an incident from a mobile device 130 [0129]);
	determine that the mobile device did not include at least a first beacon identifier in the first communication (interactive emergency visualization system 200 is notified of an incident from a mobile device 130 [0129]);
	24direct the mobile device to provide information about (sending a request [0135]) at least one beacon currently detected (in response to the request the device scans for a beacon [0135]);
	and receive further information from the mobile device comprising at least a first beacon identifier (receiving beacon information [0136]).

	Regarding Claim 13, South (US PG Publication 2018/0054713) discloses the server of claim 10.
South does not expressly disclose but Saito (US PG Publication 2017/0142323) teaches further comprising:
	the memory further associating at least one camera preset with a beacon identifier (preset points Pn associated with beacons Bn [0028]);
	the processor running software (distance determining section 11 and present control command generation section 12 [0031]) further operable to:
	determine if the identified beacon is associated with a camera preset (preset points Pn associated with beacons Bn [0028]);
	and direct the camera management server to use the determined preset for the determined camera (control pan head to pan/tilt of at preset pointPn [0042]).
It would have been obvious to one of ordinary skill in the art before the application was filed to use multiple beacons within the vicinity of a camera because Saito teaches that it enables tracking a moving target with high precision and automatically capturing videos of him/her.

	Regarding Claim 14, South (US PG Publication 2018/0054713) discloses the server of claim 10 further comprising:
	the server (interactive emergency visualization system 200, Fig. 1) further comprising a user interface (interactive emergency visualization system 200, Fig. 1A);
	and the processor running software (programmable processor 210, CPU, Fig. 2 [0067]) further operable to:
	25notify a user interface after determining a camera associated with the identified beacon (sensor data processed at sensor interface 260 and made amenable to display within the system 200 [0079]).

	Regarding Claim 15, South (US PG Publication 2018/0054713) discloses the server of claim 10 further comprising:
	the processor running software (programmable processor 210, CPU, Fig. 2 [0067]) operable to:
	receive information from the mobile device comprising an event notification (notification to interactive emergency visualization system 200 of incident by user device 130 [0129]), one or more beacon identifiers (receiving beacon information [0136]) and one or more associated beacon proximity indications (system receives beacon ID and proximity indication from user device [0136]);
	compute a mobile device location (to pinpoint a user device between multiple beacons [0136]) based on the one or more beacon identifiers (database maps beacon ID to location [0087]) and the one or more associated beacon proximity indications (system uses proximity indication [0136]).
South does not expressly disclose, but Saito (US PG Publication 2017/0142323) teaches wherein the proximity indication is signal strength (distances estimated from reception intensity of electromagnetic wave from beacons Bn [0037]);
	identify at least one beacon satisfying a threshold distance from the computed mobile device location (determine whether distance r from beacon Bn is less than threshold rth [0040]);
	and determine at least one camera associated with the identified beacon using the stored configuration information (camera RC is associated with beacons Bn [0028]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify South to triangulate a precise physical location from multiple beacon signals because Saito teaches that it enables capturing an image of a subject moving within an area by automatically tracking the subject with high precision [0010], [0037]. 

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over South (US PG Publication 2018/0054713) in view of Saito (US PG Publication 2017/0142323), Linsky (US PG Publication 2017/0372574), and Boenninger (DE 10 2008 047 727).

	Regarding Claim 12, South (US PG Publication 2018/0054713) discloses the server of claim 10.
South does not expressly disclose, but Linsky (US PG Publication 2017/0372574) teaches further comprising:
	the processor running software (server controller 122 [0037]) further operable to:
	direct the camera management and storage server to store the image data stream from the determined camera (server controller 122 may be further configured to store the image data received from the surveillance system 110 in the server database 124 [0037]).
South does not expressly disclose, but Boenninger (DE 10 2008 047 727) teaches and direct the camera management and storage server to append any short term buffer associated with the determined camera to the image data stream storage (data from ring memory 22 to permanent memory when trigger unit 26 is actuated [0026]).
It would have been obvious to one of ordinary skill in the art before the application was filed to associate the beacons of South with camera feeds because Linksy teaches that it enables pairing surveillance video with detected mobile devices and can be used to identify persons in the vicinity of a crime, improving security.
It would have been obvious to one of ordinary skill in the art before the application was filed to store data from the temporary buffers of the surveillance camera of South until an event is detected because Boenninger teaches that new data should overwrite old data, except when a trigger is detected because otherwise too many storage processes will be triggered and no more storage space will remain in the event of a critical situation [0003]; thus data should be moved from temporary to permanent storage when a trigger event is detected [0010].

	Regarding Claim 16, South (US PG Publication 2018/0054713) discloses the method of claim 15.
South does not expressly disclose, but Saito (US PG Publication 2017/0142323) teaches further comprising:
	the processor running software (distance determining section 11 and present control command generation section 12 [0031]) operable to:
	compute using respective associated first signal strength information (distances estimated from reception intensity of electromagnetic wave from beacons Bn [0037]; preset point Pn determined from distance [0040]) at least one of a pan, tilt or zoom setting of the determined camera (pan, tilt, zoom setting for preset point Pn [0042]);
	direct the camera management server to cause the camera to use said at least one computed pan, tilt, or zoom setting (controller 30 controls the biaxial pan head 33 so that camera faces preset Pn [0042]). 
	South does not expressly disclose, but Boenninger (DE 10 2008 047 727) teaches direct the camera management server to store an image data stream from the determined camera in long-term storage (data from ring memory 22 to permanent memory when trigger unit 26 is actuated [0026]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify South to triangulate a precise physical location from multiple beacon signals because Saito teaches that it enables capturing an image of a subject moving within an area by automatically tracking the subject with high precision [0010], [0037]. 
It would have been obvious to one of ordinary skill in the art before the application was filed to store data from the temporary buffers of the surveillance camera of South until an event is detected because Boenninger teaches that new data should overwrite old data, except when a trigger is detected because otherwise too many storage processes will be triggered and no more storage space will remain in the event of a critical situation [0003]; thus data should be moved from temporary to permanent storage when a trigger event is detected [0010].


Response to Arguments
	Applicant’s remarks filed 2/28/2022 have been fully considered but are unpersuasive.
	Applicant argues at Remarks Pp. 9 that South does not disclose that a device may report an event and a wireless beacon identifier at the same time, and unprompted by any request from the management server. This argument is not persuasive because Claim 1 does not require the device to report the beacon identifier “at the same time” or “unprompted.” Claim 1 requires that a device report the event “and” the beacon identifier, not that the reporting be “at the same time” or “unprompted.” This is also unpersuasive because South discloses at [0070] that the notification includes the location, and the location, provided by location services, is described in Fig. 16 as including the beacon-location. 
	Applicant argues at Remarks Pp. 10 that Saito does not teach reporting signal strength to a management server. This argument is not persuasive because the limitation is mapped to South, which discloses that the user devices send proximity information [0136], defined to be reference broadcast power information [0135], to the system 200, which uses the information to pinpoint the user device.
	Applicant argues at Remarks Pp. 10 that Claim 10 is allowable for the reasons asserted for Claim 1. This argument is not persuasive because the rejection of Claim 10 does not rely on any mappings that are argued but not rebutted. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160134838	Tangeland
WO 2009029980	Taws
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485